UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2367


ANGELINA FREIRE; WILSON FREIRE,

                     Plaintiffs - Appellants,

              and

SHADIA HERNANDEZ, Power of Attorney,

                     Plaintiff,

              v.

AMERICAN MEDICAL SYSTEMS, INCORPORATED; TISSUE SCIENCE
LABORATORIES LIMITED; C. R. BARD, INC.,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. Joseph R. Goodwin, District Judge. (2:13-cv-09079)


Submitted: March 12, 2020                                       Decided: March 16, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angelina Freire, Wilson Freire, Appellants Pro Se. Henry Falkner Reichner, REED
SMITH, LLP, Philadelphia, Pennsylvania; Micah Leigh Hobbs, SHOOK HARDY
BACON, LLP, Kansas City, Missouri; Brigid F. Cech Samole, Elliot H. Scherker
GREENBERG TRAURIG, LLP, Miami, Florida, Lori Gail Cohen, GREENBERG
TRAURIG, LLP, Atlanta, Georgia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Angelina and Wilson Freire appeal the district court’s orders granting Defendants’

summary judgment motions and denying Appellants’ Fed. R. Civ. P. 59(e) motion. We

have reviewed the record and discern no error. Accordingly, we affirm for the reasons

stated by the district court. Freire v. Am. Med. Sys., Inc., No. 2:13-cv-09079 (S.D.W. Va.

Apr. 11, 2019; Nov. 15, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3